united states securities and exchange commission Washington, D.C. 20549 form 8-k current report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 14, 2014 Royal Hawaiian Orchards, L.P. (Exact name of registrant as specified in its charter) Delaware 1-9145 99-0248088 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 688 Kinoole Street, Suite 121, Hilo, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 808-747-8471 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On November 14, 2014, Royal Hawaiian Orchards, L.P. (the “Partnership”) issued the press release attached to this report as Exhibit 99.1 announcing its results for the third quarter 2014. The information contained in this Form 8-K shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and the information shall not be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press Release issued November 14, 2014 by the Partnership entitled “Royal Hawaiian Orchards, L.P. Reports Results For Third Quarter 2014” signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Royal Hawaiian Orchards, L.P. (Registrant) Date: November 14, 2014 By: Royal Hawaiian Resources, Inc. Managing General Partner By: /s/ Scott C. Wallace Scott C. Wallace President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press Release issued November 14, 2014 by the Partnership entitled “Royal Hawaiian Orchards, L.P. Reports Results For Third Quarter 2014”
